Opinion
Tsoucalas, Judge:
Plaintiff, Federal-Mogul Corporation (“Federal-Mogul”), commenced this action to challenge certain aspects of the Department of Commerce, International Trade Administration’s (“ITA”) *441final results in the first administrative review of imports of antifriction bearings from Japan. Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From Japan: Final Results of Antidumping Duty Administrative Reviews (“Final Results”), 56 Fed. Reg. 31,754 (1991).
On June 11, 1990, the ITA initiated an administrative review of imports of ball bearings, cylindrical roller bearings, spherical plain bearings and parts thereof from Japan. Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From the Federal Republic of Germany, France, Italy, Japan, Romania, Singapore, Sweden, Thailand and the United Kingdom Initiation of Antidumping Administrative Reviews, 55 Fed. Reg. 23,575 (1990).
On March 15, 1991, the ITA published its preliminary determination in the administrative review. Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts thereof from Japan; Preliminary Results of Antidumping Duty Administrative Reviews and Partial Termination of Antidumping Duty Administrative Reviews, 56 Fed. Reg. 11,186 (1991).
On July 11, 1991, the ITA published its Final Results in this proceeding. Final Results, 56 Fed. Reg. 31,754.
Federal-Mogul alleges that five clerical errors exist in the ITA’s Final Results. Memorandum in Support of Federal-Mogul Corporation’s First Motion for Partial Judgment on the Agency Record at 2-12. Defendant has admitted that three of these errors are valid and requests this Court to remand this case at the proper time for the correction of these three errors. Defendant’s Memorandum in Partial Opposition to Federal-Mogul Corporation’s First Motion for Partial Judgment on the Agency Record at 2-9.
Federal-Mogul now agrees with defendant that remand is necessary for only the following three errors: (1) a double-deduction of pre-sale freight in the calculation of Nachi-Fujikoshi Corporation’s (“Nachi”) foreign market value, (2) mistreatment of Nachi’s research and development expenses as selling expenses for purposes of adjusting constructed value, and (3) the failure to remove all selling expenses from Izumoto Seiko Co., Ltd.’s exporter’s sales price. Federal-Mogul Corporation’s Reply to Defendant’s Partial Opposition to Federal-Mogul Corporation’s First Motion for Partial Judgment on the Agency Record at 1-2.
This Court has often remanded cases to the ITA to correct inadvertent computer programming and ministerial errors such as those in this case. See Daewoo Elecs. Co. v. United States, 15 CIT 124, 134, 760 F. Supp. 200, 208 (1991); Serampore Indus. Pvt. Ltd. v. United States, 12 CIT 825, 834, 696 F. Supp. 665, 673 (1988). Therefore, this Court remands this case to the ITA to correct these three errors. The results of this remand will be due at the same time as the results of the remand filed pursuant to Federal-Mogul Corp. v. United States, 17 CIT 88, 813 F. Supp. 856 (1993).